Citation Nr: 0922260	
Decision Date: 06/12/09    Archive Date: 06/17/09

DOCKET NO.  97-24 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a low back 
disorder.

3.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a disorder of the 
right leg and knee.

4.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a neck disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim for service connection for an acquired 
psychiatric disorder, to include depression and a bipolar 
disorder.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from March 1981 to May 1984.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 decision by the Department 
of Veterans Affairs (VA) Milwaukee, Wisconsin, Regional 
Office (RO).  The Veteran subsequently moved, and her case 
came under the Jurisdiction of the RO is St. Petersburg, 
Florida.  

The Board remanded the claims for further development in 
September 2004.  The case has now been returned to the Board 
for further appellate review.  

The claim for service connection for a low back disorder, and 
the issues involving new and material evidence are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

 
FINDING OF FACT

The preponderance of the evidence shows that the Veteran does 
not have post-traumatic stress disorder.



CONCLUSION OF LAW

Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA has a duty to provide certain notices to the Veteran, 
and to assist with the development of evidence pursuant to 
the Veterans Claims Assistance Act of 2000.  Initially, the 
Board finds that the content requirements of a duty to assist 
notice have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Letters from the RO dated in January 
2001, June 2003, December 2004, October 2005 and July 2007 
provided the Veteran with an explanation of the type of 
evidence necessary to substantiate her claims, as well as an 
explanation of what evidence was to be provided by her and 
what evidence the VA would attempt to obtain on her behalf.  
In addition, the July 2007 letter included information 
regarding the assignment of initial ratings and effective 
dates.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  She has not claimed any prejudice as a result of the 
timing of the letters and it appears that no prejudice 
occurred.  After the issuance of the letters, she was 
afforded an appropriate period of time to submit any relevant 
evidence, and her claim was subsequently readjudicated.  The 
Board concludes, therefore, that the appeal may be 
adjudicated without a remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  Her 
service medical records and post service treatment records 
have been obtained.  Social Security Administration records 
have also been obtained.  She has declined a hearing.  She 
has been afforded appropriate disability evaluation 
examinations.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  

I.  Entitlement To Service Connection For Post-Traumatic 
Stress Disorder.

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  Service connection for post-
traumatic stress disorder requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter, a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f)

The Veteran alleges that incidents in service such as an auto 
accident and a sexual assault caused her to develop PTSD.  

After reviewing the evidence which is of record, the Board 
finds that the preponderance of the evidence weighs against 
the claim for service connection for post-traumatic stress 
disorder.  The Board finds that the weight of the medical 
evidence which has been obtained reflects that the Veteran 
does not currently have post-traumatic stress disorder.  In 
this regard, the Board notes that the Veteran's psychiatric 
diagnoses have varied over the years, but the most convincing 
psychiatric records reflect diagnoses other than post-
traumatic stress disorder.  In reaching this conclusion, the 
Board has noted that some older VA records contain a 
diagnosis of PTSD.  For example, a VA treatment record dated 
in January 2000 reflects a diagnoses of PTSD, rule out 
ASPD/BPD traits, history BPAD.  Significantly, however, more 
recent and more extensive records of treatment and evaluation 
reflect that the Veteran does not have PTSD.  

The vast majority of treatment records show diagnoses other 
than PTSD.  A VA inpatient hospital summary dated in November 
2001 reflects that the diagnosis was bipolar disorder, 
depressed with suicidal ideation.  A VA psychosocial 
assessment summary dated in May 2002 reflects a diagnosis of 
bipolar disorder and polysubstance abuse.  An April 2005 VA 
treatment record note that a PTSD screen was negative.  A VA 
treatment record dated in July 2006 reflects a diagnosis of 
dysthymic disorder.  A VA treatment record dated in August 
2007 reflects that the only impression was dysthymic 
disorder.  Another VA treatment record also dated in August 
2007 notes that a PTSD screen had been negative.  

The VA examinations also weigh against the claim.  The report 
of a VA PTSD examination conducted in January 1997 shows that 
the only diagnoses were polysubstance abuse and dysthymic 
disorder.  The examiner stated that she "clearly does not 
meet the criteria" for a diagnosis of PTSD.  Moreover, the 
report of a VA mental disorders examination conducted in 
February 2001 shows that the only diagnosis was major 
depression.  The VA examiner in February 2001 specifically 
noted that he had  reviewed the Veteran's claims files.  The 
examiners' opinions and subsequent diagnoses were based on a 
formal mental status examination, as well as consideration of 
the Veteran's history and her past and present social and 
psychiatric status.  These examiners specifically found that 
the Veteran did not have any findings to support a PTSD 
diagnosis.

The Board is free to favor one medical opinion over another. 
Evans v. West, 12 Vet. App. 22, 26 (1998).  The Board 
concludes that the VA examination reports are the most 
probative medical evidence which is of record.  They were 
based on interview of the Veteran plus a thorough review of 
her medical history.  The reports weigh against the claim as 
they shows that the Veteran does not have PTSD.  In Cohen v. 
Brown, 10 Vet. App. 128 (1997), the United States Court of 
Appeals for Veterans Claims (Court) held that, for the 
purposes of establishing service connection for post-
traumatic stress disorder, there must be an unequivocal 
current diagnosis of post-traumatic stress disorder.  
Similarly, the Court held in Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) that a service-connection claim must be 
accompanied by evidence which establishes that the claimant 
currently has the claimed disability.  The Board has 
considered McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) 
which held that the requirement that there be evidence of a 
current disability in a service connection claim is satisfied 
by evidence showing that the Veteran had such a disability at 
the time the Veteran filed claim for compensation, or during 
the pendency of that claim, and that a claimant may be 
granted service connection even though the disability 
resolves prior to the Board's adjudication of the claim.  The 
Board notes, however, that in the present case, however, the 
preponderance of the competent medical evidence shows that 
the Veteran's symptoms do not support a diagnosis of post-
traumatic stress disorder at any time.  Accordingly, the 
Board concludes that post-traumatic stress disorder was not 
incurred in or aggravated by service.


ORDER

Service connection for PTSD is denied.


REMAND

The Veteran contends that her pre-existing lumbar spine 
disorder was aggravated during active duty.  She has 
presented a history of having been in an auto accident prior 
to active service while riding with a recruiter.  

A pre-existing disease or injury will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in the disability during service, 
unless there is a specific finding that the increase in 
disability during service is due to the natural progression 
of the disease.  See 38 U.S.C.A. § 1153.  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all of the evidence 
of record pertaining to the manifestations of the disability 
prior to, during, and after service.  See 38 C.F.R. 
§ 3.306(b).


The evidence which is of record includes service treatment 
records which reflect that she was treated on several 
occasions for complaints pertaining to her back.  In March 
1983, she requested a permanent profile for her back.  She 
reported a history of being in a motor vehicle accident in 
March 1981, and ever since had back pain.  In April 1983, it 
was noted that she had back pain in her lower spine.  The 
pain reportedly sometimes radiated to the neck and thighs.  
It was noted that she had back problems after being involved 
in a car accident in 1981.  The assessment was low back pain, 
mechanical.  A physical therapy consultation sheet dated in 
April 1983 shows that she had mechanical low back pain with 
complaints of radiculitis.  It was noted that she was tender 
to light palpation.  A service record dated in May 1983 
reflects that she reported pain since returning from the 
filed two weeks earlier.  She reportedly complained of pain 
that radiated up the back and down the legs and pelvic 
region.  A service orthopedic clinic record dated in June 
1983 reflects an impression of mechanical low backache with 
occasional bilateral radiculitis.  A July 1983 service 
physical therapy record contains similar information.  It was 
also noted that there had been a June 1983 motor vehicle 
accident.  A service treatment record dated in April 1984 
shows that the Veteran complained of low back pain for two 
days.  She reported that she could have injured her back in 
dance class.  

The Board notes that the Veteran was afforded a VA 
examination in May 1997, and the examiner concluded that her 
back condition was present prior to her active duty and was 
not related to her treatment in service.  However, there is 
no VA opinion specifically addressing the question of 
possible aggravation in service.  The Board concludes that in 
light of the multiple complaints made during service, as well 
as the apparent occurrence of another auto accident in 
service, such an opinion is required for proper resolution of 
the claim.  The case must be remanded to obtain such an 
opinion.  

With respect to the issues of whether new and material 
evidence has been presented to reopen claims for service 
connection, the Board notes that in Kent v. Nicholson, 20 
Vet. App. 1, (2006), the United States Court of Appeals for 
Veterans Claims (Court) established significant new 
requirements with respect to the content of the duty to 
assist notice under the VCAA which must be provided to a 
Veteran who is petitioning to reopen a claim.  The Court held 
that VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
the Court held that VA's obligation to provide a claimant 
with notice of what constitutes new and material evidence to 
reopen a service-connection claim may be affected by the 
evidence that was of record at the time that the prior claim 
was finally denied.  The question of what constitutes 
material evidence to reopen a claim for service connection 
depends on the basis on which the prior claim was denied.  In 
order to satisfy the legislative intent underlying the VCAA 
notice requirement to provide claimants with a meaningful 
opportunity to participate in the adjudication of their 
claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

The Board finds that the letters which had previously been 
provided to the Veteran did not meet the provisions of the 
VCAA as interpreted in Kent.  Accordingly, additional action 
at the RO is required.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a revised duty to 
assist notice regarding the request to 
reopen claims for service connection for 
a right leg and knee disorder, a 
psychiatric disorder, and a neck 
disorder.  The notice letter must 
describe the elements necessary to 
establish service connection for a 
disability, must explain the definition 
of new and material evidence, and must 
describe what evidence would be necessary 
to substantiate that element or elements 
required to establish service connection 
that were found insufficient in the 
previous denial.  The Veteran should then 
be afforded an opportunity to submit a 
response.  Thereafter, the RO should 
undertake any appropriate development of 
evidence.   

2.  The Veteran should be afforded a VA 
orthopedic examination.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should be 
requested to provide an opinion as to 
whether the in-service physical training 
and/or back injury resulted an increase 
in severity of the pre-existing 
lumbosacral spine disability.  If so, the 
examiner should offer an opinion as to 
whether there was (1) a temporary 
worsening of symptoms of the pre-service 
disability or (2) a chronic increase in 
severity beyond natural progress.

3.  When the development requested has 
been completed to the extent possible, 
the case should be reviewed by the RO on 
the basis of the additional evidence.  
The RO should readjudicate the claim, to 
include consideration of whether there 
was aggravation.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case, if in 
order, and be afforded the usual time to 
respond before the record is returned to 
the Board for further review.

4.  The RO should also readjudicate the 
request to reopen the claims for service 
connection.  If the benefits sought on 
appeal remain denied, the Veteran and the 
Veteran's representative should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


